Citation Nr: 1110725	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  06-29 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for lower back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1982 to March 1983 and from October 1984 to July 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO, inter alia, granted an increased, 20-percent rating for the Veteran's service-connected lumbosacral strain, effective August 25, 2003 (the date of claim for increase), and denied service connection for right leg, left leg, right knee, and left knee disabilities, each as secondary to service-connected bilateral pes planus.  In November 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2006.

By rating decision in July 2006, the RO granted a 30-percent rating for lumbosacral strain, effective November 3, 2004.

In January 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  Given the Veteran's testimony regarding the improper characterization and evaluation of his service-connected lower back disability, previously characterized as lumbosacral strain, in March 2009, the Board characterized the disability more broadly-pending further medical opinion-as reflected on the title page.

In March 2009, the Board denied the Veteran's claims for service connection and remanded the Veteran's claims for a rating in excess of 20 percent for lower back disability prior to November 3, 2004, and for a rating in excess of 30 percent for lower back disability from November 3, 2004, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC granted a 30 percent rating for the Veteran's low back disability prior to November 3, 2004, and continued to deny the claim for a rating in excess of 30 percent for the entire appellate period (as reflected in a November 2010 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

Inasmuch as a higher rating is available for lower back disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran's rating for both time periods is now the same, the Board has recharacterized the appeal as now encompassing only the one matter set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In January 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In February 2011, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that the Veteran's representative has raised claims for service connection for cervical spine disability, for neuropathy, and for radiculopathy, as well as for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  It does not appear that any of these claims has yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  





REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to March 2009 remand instructions, the Veteran was afforded a VA examination in June 2010, where the examiner was to, inter alia, indicate as to whether the Veteran had any ankylosis of the lumbar spine, and if so, the extent of any such ankylosis, and whether the ankylosis was favorable or unfavorable.  The examiner was also instructed to conduct range of motion testing of the Veteran's lumbar spine, and if pain was observed, to indicate the point at which pain began.  On examination in June 2010, the examiner noted that the Veteran had pain during range of motion testing, but he failed to comment as to the point at which pain began.  He also failed to indicate whether the Veteran had any ankylosis.

The examiner was also instructed to indicate as to whether the Veteran had a herniated disc or intervertebral disc syndrome (IVDS) that represented a progression of, or was otherwise associated with, the service-connected disability.  The examiner did not provide a discussion concerning this issue, and merely noted that the Veteran had incapacitating episodes related to IVDS for a period of "12 months."  The examiner failed to discuss the existence and frequency of any such incapacitating episodes, and whether such episodes were consistent with the definition provided in the regulations (requiring bed rest prescribed by a physician and treatment by a physician).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Therefore, the Board finds that the June 2010 was inadequate.  Accordingly, the RO should arrange for the Veteran to undergo new VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in denial of the claim(s) for increase.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before the examiners is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  In adjudicating the claim, the RO should consider and discuss whether "staged rating" (assignment of different rating for different periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted.  The RO should also address whether recharacterization of the Veteran's service-connected lower back disability is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal, that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the appellant responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records/responses received from each contacted entity are associated with the claims file,  the RO should arrange for the Veteran to undergo VA neurological and orthopedic examinations of his lumbar spine, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and the report of that examination should be made available to the orthopedic examiner.

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  

Each examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Neurological examination - The physician should clearly identify all current neurological impairment associated only with the Veteran's service-connected lower back disability.  The physician should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's service-connected lower back disability.

For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected lower back disability.  If so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).

Orthopedic examination - The physician should conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Considering all neurological and orthopedic examination findings, the physician should then offer an opinion as to whether the Veteran has a herniated disc or IVDS that represents a progression of, or is otherwise associated with, the service-connected disability.  If not, the physician should indicate whether it is possible to separate the herniated disc/IVDS symptoms from those of the service-connected disability.  If so, or if it is not possible to separate the herniated disc/IVDS symptoms from the service-connected disability, the physician should render findings as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician), specifically, whether over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.

4.  If the Veteran fails to report for any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date(s) and time (s) of the examination(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a rating in excess of 30 percent for service-connected lower back disability, in light of all pertinent evidence and legal authority.  The RO should consider and discuss whether staged rating, pursuant to Hart (cited to above), is warranted, as well as whether recharacterization of the service-connected lower back disability is appropriate.

7.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


